DAVIDSON, Judge.
This is a conviction for the unlawful possession of intoxicating liquors for the purpose of sale in a dry area, with punishment assessed at a fine of $300.
The statement of facts accompanying this record contains no evidence that Morris County, where possession for the purpose of sale is alleged, is a dry area within the meaning of the Liquor Control Act, Art. 666-1, et seq., Vernon’s P. C.
In order for this conviction to be sustained, proof of the dry status of Morris County must be proven or otherwise made to appear. Weatherman v. State, 161 Tex. Cr. R. 272, 276 S. W. 2d 524.
The evidence being insufficient, the judgment is reversed and the cause is remanded.